Citation Nr: 0933692	
Decision Date: 09/09/09    Archive Date: 09/17/09

DOCKET NO.  07-03 790	)	DATE
	)


On appeal from the decision of the 
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUE

Entitlement to a nonservice-connected pension.


REPRESENTATION

Appellant represented by:	Paralyzed Veterans of America, Inc.


ATTORNEY FOR THE BOARD

C. P. Swick, Associate Counsel




INTRODUCTION

This appeal to the Board of Veterans' Appeals (Board) is from 
a June 2005 rating decision by the Department of Veterans 
Affairs (VA) Regional Office (RO) in Montgomery, Alabama.


FINDINGS OF FACT

1.	The Veteran's active duty dates are unverified; he 
claims to have served on active duty from January 1989 to 
January 1993.

2.	On August 26, 2009, prior to promulgating a decision in 
this appeal, the Board received notification from the 
Veteran, through his authorized representative, that he was 
withdrawing this appeal.


CONCLUSION OF LAW

The criteria are met for withdrawal of this appeal.  
38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002); 38 C.F.R. § 
20.204 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board may dismiss any appeal that fails to allege 
specific error of fact or law in the determination being 
appealed.  38 U.S.C.A. § 7105 (West 2002).  An appeal may be 
withdrawn as to any or all issues involved in the appeal at 
any time before the Board promulgates a decision.  38 C.F.R. 
§ 20.204 (2008).  Withdrawal may be made by the appellant or 
by his or her authorized representative.  38 C.F.R. § 20.204.  
Here, the Veteran has withdrawn this appeal and, hence, 
there remain no allegations of errors of fact or law for 
appellate consideration.  Accordingly, the Board does not 
have jurisdiction to review the appeal and it is dismissed.


ORDER

The appeal is dismissed.




		
KEITH W. ALLEN
	Veterans Law Judge, Board of Veterans' Appeals





 Department of Veterans Affairs


